DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy (CA 2955638) has been filed in parent Application No. 16/077,775, filed on 14 August 2018.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Canada on 18 February 2016. It is noted, however, that applicant has not filed a certified copy of the Canadian application (CA 2921130) as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 24 March 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it is not a proper disclosure; however, the examiner is aware of related applications.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 12-17 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the scope of the claimed invention is rendered indefinite by positive recitation of an agricultural implement.  Specifically, the claim depends from claim 2 that fails to recite positively the agricultural implement.  Applicant is advised to amend claim 12 to recite
--The implement operating system of claim 2 in combination with an agricultural implement.--, for example.  Claim 21 is similarly rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-4, 6, 7, 10, 11, 18, 19 and 27-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wierzba et al. (US Patent Application Publication No. 2007/0168095 A1).
Wierzba et al. ‘095 shows an implement operating apparatus comprising:
regarding claim 2,
a drive frame (12) configured for coupling with an agricultural implement, the drive frame includes:
an implement socket (the open area between the frame members), the implement socket surrounds an open implement area configured to receive the agricultural implement; and
a lock mechanism (39) coupled with the remainder of the drive frame;
a plurality of ground engaging elements (30, 32, 34, 36) coupled with the drive frame;
 a power source (“drive engine” per para. 0019) in communication with the ground engaging elements; and
wherein the drive frame is configured to transition between an empty position and an operating position:
in empty position the open implement area of the implement socket is empty; and
in the operating position the implement socket is positioned around the agricultural implement within the open implement area, and the lock mechanism secures the agricultural implement to the drive frame;
regarding claim 3,

regarding claim 4,
wherein the drive frame surrounds a portion of the agricultural implement in the operating position;
regarding claim 6,
PRELIMINARY AMENDMENTPage 3Serial Numbe r:16/929,814DkI: 5517.001 US2Filirg Date. July 15, 2020	wherein the implement socket includes first and second side beams of the drive frame, and in the operating position at least a portion of the agricultural implement is between the first and second side beams;
regarding claim 7,
wherein the implement socket includes a base beam, and the first and second side beams extend from the base beam;
regarding claim 10,
	wherein the plurality of ground engaging elements include one or more of wheels or tracks; and
regarding claim 11,
wherein the drive frame includes a narrow dimension and a long dimension, and the drive frame includes an operating configuration and a transporting configuration:
in the operating configuration the plurality of ground engaging elements orient the long dimension of the drive frame transverse to a travel direction of the plurality of ground engaging elements (pivotable wheels; Fig. 2); and


	Regarding claims 18, 19 and 27-30, the limitations are taught by Wierzba as addressed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12, 13, 15, 16, 21, 22, 24, 25, 31, 34, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wierzba et al. (US Patent Application Publication No. 2007/0168095 A1) in view of Mefferd et al. (US Patent No. 4,060,259 A).
Regarding the claims, Wierzba et al. ‘095 fails to teach an agricultural implement. Mefferd et al. ‘259 discloses a system comprising:

wherein the agricultural implement is a grain cart or seeder; and
wherein the operating position of the agricultural implement includes a first portion within the open implement area of the implement socket and a second portion outside of the implement socket.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wierzba such that it would have been used in combination with an agricultural implement as suggested by Mefferd.  The motivation for making the modification would have been to provide transport for the implement.
		Regarding claims 31, 34, 37 and 38, the method steps recited therein are inherent to use of the combination taught by Wierzba and Mefferd.

Allowable Subject Matter
Claims 5, 8, 9, 20, 32, 33, 35 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 14, 17, 23 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992.  The examiner can normally be reached on Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
30 September 2021